Case 2:19-mj-0O0386-MLP Document1 Filed 08/19/19 Page 1 of 15

' AO 442 (Rey. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT

for the

Southern District of Florida

United States of America

 

 

v. ) .

ERIC LIN ) CaseNo. [Fm, 0 XI 6 - Louis
) J
)
)
)

Defendant

ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Eric Lin “oy
who is accused of an offense or violation based on the following document filed with the court:

C1 Indictment C1 Superseding Indictment Ol Information © Superseding Information wt Complaint
O Probation Violation Petition C] Supervised Release Violation Petition OViolation Notice Order of the Court

This offense is briefly described as follows:

Interstate Transmission of Threatening Communications, in violation of Title 18, United States Code, Section 875(c).

fear

_ Date: 9 LY —
/ Issuing officer’s signature

City and state: _ Miami, Florida _ Lauren Fleischer Louis, United States Magistrate Judge

Contified BBS HUA RGZ
correct copy of the document on file

 

 

 

 

Angela E. Nable, Clerk,

Return U.S. District Court

 

; . Southern District of Florida
This warrant was received on (date) , and |the person was arrested on (date) __
——_— By. og,

at (city and state)

 

 

Deputy Clerk
_ Date C1 [20

 

 

 

Date:

 

Arresting officer’s signature

 

Printed name and title

 

 
Case 2:19-mj-0O0386-MLP Document1 Filed 08/19/19 Page 2 of 15

AO 9] (Rey. 11/11) Criminal Complaint

 

 

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

 

 

 

United States of America )
Vv. )
ERIC LIN, )  CaseNo. |q “ 03205 - Lows
)
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 5/30/2019 through 8/13/2019 in the county of Miami-Dade in the
Southern District of Florida , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 875(c) Interstate Transmission of Threatening Communications

This criminal complaint is based on these facts:

See attached affidavit.

a Continued on the attached sheet.

Complainant's signature

Wiatthew Jones, Special Agent, FBI

 

Certified to be a true ard
ton file
ect copy of the documen
= dials E. Noble, Clerk,

Sworn to before me and signed in my presenge. U.S..District.Court |
Southern District of a
kde

Printed name and title

 

 

 

 

 

 

~ Dhns
Date: ¢ S Aol 5 By Dephty CsA
Date Sh slay Judge’s alent
City and state: Miami, Florida Lauren Fleischer Louis, U.S. Magistrate Judge

 

Printed name and title
Case 2:19-mj-00386-MLP Document1 Filed 08/19/19 Page 3 of 15

SEALED AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Matthew Jones, being duly sworn, do hereby depose and state the following:
INTRODUCTION AND AGENT BACKGROUND

1. I am an investigative or law enforcement officer of the United States within the
meaning of Section 2510(7) of Title 18, United States Code. That is, I am an officer of the
United States who is empowered by law to conduct investigations of, and make arrests for,
violations of Title 18 of the United States Code.

2, I am a Special Agent with the Federal Bureau of Investigation (FBI), United
States Department of Justice, currently assigned to the Joint Terrorism Task Force (JTTF) of
the FBI Miami Division. My duties involve the investigation of a variety of violations of
federal offenses including threats to life, acts of domestic terrorism, and other violations of
federal law. I have been a Special Agent since January of 2018 and have been assigned to the
FBI Miami Division since June 2018. I have completed approximately five months of basic
and specialized training at the FBI Academy, Quantico, Virginia. Dura that time, I received
formal training and have gained experience in interviewing and interrogation techniques,
atrest procedures, search applications, the execution of search and seizures, and various other
criminal laws and procedures.

. The information set forth in this Affidavit is provided in support of the attached
criminal complaint, charging Eric LIN (ihe “Defendant” or “LIN”) with Interstate
Transmission of Threatening Communications, in violation of Title 18, United States Code,
Section 875(c).

4, The information contained in this Affidavit is based on my personal

knowledge, as well as information relayed to me by other law enforcement agents and officers
Case 2:19-mj-0O0386-MLP Document1 Filed 08/19/19 Page 4 of 15

involved in this investigation. I have not included in this Affidavit each and every fact known
to me or to other law enforcement officers surrounding this investigation. Rather, I have
included only those facts that I believe are necessary to establish probable cause to arrest the
defendant for the violation above.
STATUTORY AUTHORITY
Ds Title 18, United States Code, Section 875(c) makes it a federal crime to
transmit in interstate and foreign uammens any communication containing any threat to
kidnap any person or any threat to injure the person of another.
PROBABLE CAUSE
A. Threatening Communications via Facebook
6. On or about July 24, 2019, the FBI received information from the City of
Miami Police Department that an individual, hereinafter referred to by his/her initials as “C.L”
received threatening messages on his/her Facebook account from the following two (2)
Facebook, Inc. (“Facebook”) accounts:
a. Username: “Bric.alin screen name: “EA I SH; and
identification (ID) number: “(nn 291” (hereinafter “E.S.
Account”), and
b. Username: 1 i i: screen name: “Ji HEP; ip
Number: “QQ 6670” (hereinafter “J.H. Account”),

¥e Subsequently, the FBI interviewed C.I. who resides and works in Miami-Dade
County, in the Southern District of Florida. During the interview, C.I. provided printed hard

copies of the messages she received from the Facebook accounts. The printed messages,

 

Portions of the Facebook information have been redacted to protect the identity of the Facebook
accounts discussed herein.
Case 2:19-mj-0O0386-MLP Document1 Filed 08/19/19 Page 5 of 15

which your Affiant reviewed, totaled over 150 pages, and contained threats to injure and/or
kill C.L., his/her family members, and all Hispanics, as well as pro-Hitler and anti-Hispanic
statements. In the messages from the Facebook accounts the sender calls for the
“extermination” of all Hispanics as well as other racial and ethnic groups. Notably, C.I. is
from Spain. The messages that C.I. printed were sent between the period of May 30, 2019
and July 20, 2019.

8. Based on the substance of the messages (examples of which are provided
below), C.I. informed the FBI that he/she believed these communications had been made by
an individual that frequented the restaurant where he/she worked. C.I. knows this individual
by the name of Eric Lin. C-I. believes that the messages came from Eric Lin because Eric
Lin’s statements at the restaurant were similar in content to the Facebook messages sent by
the Facebook accounts to C.I. In particular, both his statements in the restaurant and the
messages from the Facebook accounts discussed mass shootings and idolization of Adolf
Hitler. C.I. further advised law enforcement that the messages from the Facebook accounts
caused him/her to fear for his/her life and the lives of his/her family members.

a The messages sent from the Facebook accounts to C.I. were sent using the
direct message or “DM” function. Some examples of the messages sent from the Facebook
accounts to C.I. include the following:

a. | On or about May 30, 2019, C.I. recetved a DM from the J.H. Account
containing what is believed to be a photograph of Eric Lin wearing a red
shirt with a Hitler photograph “filter” superimposed on Lin’s face, and a
follow up message stating: “Composite of My Face with the Fiihrer und

Reichskanzler Deutscheland....” Notably, C.I. advised law enforcement
Case 2:19-mj-0O0386-MLP Document1 Filed 08/19/19 Page 6 of 15

that on a prior occasion at the restaurant Lin showed C.I. what he/she

believed to be the same filtered photograph.

b. On or about June 7, 2019, C.1. received the following Facebook DMs from

the J.H. Account:

il.

iil.

Iv.

“you are worth less than a Rabid Dog...Rabid Spics like you need
to be Put down. With Extreme Ruthlessness!”

“I will let you live so you can slowly watch me destroy your Entire
Race, then your family will be targeted for being ‘Anti-American’
which they are.” |

“This is a RACE WAR and ALL of you will DIE! Good luck Spic
Nigger Arab Jew Spainaird [sic]....”

“Tn 3 short years your entire Race your entire culture will Perish only
then after I kill your Spic family will I permit you to Die by Hanging

on Metal Wire.”

c. On or about June 8, 2019, C.I. received the following Facebook DMs from

the J.H. Account:

i,

il.

“I’m going to enslave Rape And use you like a baby making
machine. Once I’m finished with you I might just get rid of you
like a piece of trash.” ,
“Should I decide to kill you spics no power on earth is going to
stop me. I’m cool calm calculating and methodical. I will be
carrying a Rifle hand gun and SS my honor is called loyalty

dagger. You try to pretend to be a Spic Nazi. You want to see
Case 2:19-mj-00386-MLP Document1 Filed 08/19/19 Page 7 of 15

what a real Nazi can do? I guarantee I can kill you when you least
expect it I’m coming to kill you.”

d. On or about June 9, 2019, C.I. received a Facebook DM from the J.H.
Account stating, “you and your worthless Spic Race will be Murdered by
me one by One and I will laugh and make you watch and save you for last.
LOL!”

e. On or about June 11, 2019, C.I. received a Facebook DM from the J.H.
Account, stating “I will stop at Nothing until you, your family, your friends,,
[sic] your entire WORTHLESS LATIN RACE IS RACIALLY
EXTERMINATED!”

f. Onor about July 9, 2019, C.I. received the following Facebook DMs from
the E.S. Account:

i. “By the Authority of ADOLF HITLER AND GOD I HEREBY
DECLARE SPANISH AND ALL SPANISH SPEAKING
PEOPLE ILLEGAL.”

ii. “that’s ALL I NEED AUTHORITY FROM ADOLF HITLER TO
ACT. I FOLLOW ONLY ADOLF HITLER AND THEN GOD.
THEY ARE ONE AND THE SAME.”

g. Onor about July 10, 2019, C.L received the following Facebook DMs from
the E.S. Account:

i. “WhenIcome with my Armies I will cut you at your knees so that

you know to Bow in Front of a Natural Born King. Then I will
Case 2:19-mj-0O0386-MLP Document1 Filed 08/19/19 Page 8 of 15

iL.

Cut your FUcking [sic] Heart out and as it is still beating I will Eat
it in front of your very eyes!”

“Come at me Spanaird [ste]. I will give you your Death I promise
you, you and all of your “People”. May Spanish NEver [sic] be

Spoken on the Face of the Earth again!”

h. On or about July 11, 2019, C.L. received a Facebook DM from the E.S.

Account, stating, “The Fact is no where on Earth is Safe from me.”

i. Onor about July 12, 2019, C.I. received the following Facebook DMs from

the E.S. Account:

il. -

FUCK /YOU SPANISH SPEAKING FILTHY ANTI
AMERICAN ANTI WHITE SPIC FROM NIGGER SPAIN.
SP Anish [sic] people are the Niggers of Europe and should all be
Put to Death!”

‘T look forward to cutting you at your knees Spaniard and then
cutting out your Heart and drinking ever last drop of blood from

your Veins then eating your Flesh like eating a Steak.”

j. Onor about July 15, 2019, C.L. received the following Facebook DMs from

the J.H Account:

ii.

iil.

. Miami

“Time to Die you White American HAting [sic] Spic!”
“We will Cut You at Yours Knees Spaniard,-Cut out your Heart
and Drink your Blood before your very eyes!”

“When the Time Comes We Will Kill every FUcking [sic] Spic in

{??
Case 2:19-mj-0O0386-MLP Document1 Filed 08/19/19 Page 9 of 15

iv. “If you Stand in the Way we are going to put so many bullets in
~ your body that your Spanish Spic American Hating Mother is not
going to be able to identify you!”

v. “Our Great President Donald John Trump is too Nice of Man. But
I will say it, All you Spics, Niggers, and Muslim Hating
“Americans” will be Killed!”

vi. “I will Cut you open and Drink you Blood Until you Die! “YOU
PIECE OF AMERICAN HATING SHIT!”
vii. “YOU DIRTY FUCKING SPIC!”
viii. “YOU DIRTY FUCKING SPIC LOVING WHORE!”
k. Onor about July 19, 2019, C.I. received the following Facebook DMs from
the E.S. Account:

i. “I Thank God everyday President Donald John Trump is President
and that he will launch a Racial War and Crusade to keep the
Niggers, Spics, and Muslims and any dangerous non-White or
Ethnically or Culturally Foreign group “In Line” By In Line” it is
meant they will either be sent to “Concentration Camps” or dealt
with Ruthlessly and Vigorously by the United States Military.”

il. “We are more than Ready for another Spanish-American War. We
ate Ready to kill Spanish peoples and Latin peoples by the
Millions!”

1. On or about July 20, 2019, Cl. received a Facebook DM from the E.S.

Account, stating “I just know that Providence has willed this White Holy
Case 2:19-mj-00386-MLP Document1 Filed 08/19/19 Page 10 of 15

Racial War in the United States of America for a Reason and that I will
make my name in it.”
1, On or about August 12, 2019, the mother of C.I. contacted law enforcement to
advise that the E.S. Account and J.H. Account sent more DMs to C.I. beginning on August 8,
2019. Law enforcement obtained hard copy print outs of these messages.
11. Some examples of the messages sent from these Facebook accounts to C.I.
include the following:
a. On or about August 8, 2019, C.l. received the following Facebook DMs
from the J.H. Account:
i. _...“I look forward to mintonittion a “Genocide”...
ii. “The Time will come when Miami will burn to the Ground---and
every Latin Man be lined up against a Wall and shot and every
Latin Woman Raped or Cut to pieces...”
b. On or about August 9, 2019, C.I. received the following Facebook DMs
from the E.S. Account:
i. “no Where is Safe in this World if you Run to Spain we will attack
Spain if you Run to Great Britain we will attack Great Britain if
you Run to Germany we will attack Germany if you Run to Russia
Putin will give you back to “US”.”
ii. “But we’ll attack Spic Miami first because that’s where you
live... We will Burn your House drag you in the Street and Cut you

into Pieces of Bayonets... You will be Cut a thousand Pieces as
Case 2:19-mj-0O0386-MLP Document1 Filed 08/19/19 Page 11 of 15

slowly and painfully as possible like the “Spanish Dog” you are--

~TETTI??

ii. = “T may have go [sic] gouge your Eyes out and cut your Tongue out
then finally cut your Heart out---That will teach you RESPECT--

-!!!/YOU FUCKING WORTHLESS SPIC WHORE!!! YOU

12, On August 14, 2019, the mother of C.I. advised that the E.S. Account and J.H.
Account sent more DMs to C.I. from August 12, 2019, through August 13, 2019. Law
enforcement obtained copies of these messages. Your Affiant reviewed these messages and
determined that they are similar in nature to the previously described messages to include hate
rhetoric and threatening communications.

B. Facebook Communications Involving Plot to Injure
C.I.’s Co-Worker and/or to Kidnap C.I.

13. As discussed below, your affiant obtained a search warrant from Facebook for
the E.S. and the J.H. accounts. Those records revealed that the E.S. Account was engaged in
DM communications with an individual with screen name with the initials C.R. (hereinafter
the “C.R. Account”) in which Lin offers to pay the user of the C.R. Account, to travel to
Miami, Florida, find C.I.’s coworker, and injure him, and/or to kidnap C.L.

14. | The messages sent from E.S. Account to C.R. Account were sent using the
direct message or “DM” function. Some examples of the messages sent are:

a. On July 10, 2019, the E.S. Account sent C.R. Account the following message
referring to injuring C.I.’s co-worker: “Hey Chris I was wondering if you

could do me a favor. I wondering if you could go to Miami and beat up this
Case 2:19-mj-0O0386-MLP Document1 Filed 08/19/19 Page 12 of 15

15.

Spic who insulted me. I can pay you $10,000.”

. On July 10, 2019, the C.R. Account responds to the E.S. Account: “Sure pay

me first PayPal or Zelle[.]”

On July 12, 2019, the E.S. Account sent the following message to the C.R.
Account regarding the possible kidnapping of C.I.: “The Plan is you and Mara
convince her that you are Rich White Americans people she looks up to. And
then get her into a Rented House or Mansion and then chain her up and put her
in a Rubber made Plastic Bin. Then you got to Drive her to Seattle[,]
Washington upon which I will pay you $25,000 cash. You don't need to kill
her her [sic] hurt her so at most you will be charged with Kidnapping. Nothing
will happen to you if you get the Right lawyers She's a Spic who Hates White

Americans...I doubt the FBI would care much about her.”

. Also on July 12, 2019, the E.S. Account sends the following message to the

C.R. Account regarding the kidnapping of C.I.: “I don't care if I have to Pay
you a Million Dollars or More I want this Done!”
C. Identification of the Facebook Accounts

The FBI reviewed the Facebook pages for the two Facebook accounts;

however, the above-described direct messages were not visible on the publicly available

portions of the Facebook accounts. Based on my training and experience, I know that DMs

are not typically viewable or accessible on the public portion of a Facebook page. Rather

these are typically private messages sent from one Facebook user to another.

16.

From the publicly available information of the E.S. Account and the J.H.

Account, law enforcement was able to identify the ID numbers and usernames associated with

10
Case 2:19-mj-0O0386-MLP Document1 Filed 08/19/19 Page 13 of 15

__ the Facebook accounts as follows: the ID number for the E.S. Account is 4291,
with the username of Eric.a.lin.; and the ID number for the J.H. Account is
I 6670, with the username of a aS ER.

17. On August 8, 2019, your affiant obtained a sealed search warrant to Facebook
for the E.S. Account and J.H. Account.

18. On August 13, 2019, Facebook provided the results of the search warrant for
records dated through August 8, 2019. Your affiant reviewed these records and was able to
locate many of the DMs to C.L. from the E.S. Account and the J.H. Account described above.

Le The — from Facebook also indicate that the E.S. Account is registered to
username “Eric.a.lin MM,” and associated with the telephone number ending in 6072. This
number is a cellular telephone number with service provided by AT&T Wireless (hereinafter
“the Subject Cell Phone”). The J.H. Account is registered to username J an
associated with the Subject Phone. Additionally, the records revealed that the Subject Cell
Phone was used to verify the J.H. Account. According to Facebook, “verified” means the J.H.
Account holder responded to a text sent to the Subject Cell Phone number.

20. Additionally, the Facebook records indicate that at least one of the devices used
to access and use the J.H. and E.S. Accounts is an iPhone.

D. Identification of LIN’s Telephone as the Subject Cell Phone

21. On or about August 13, 2019, law enforcement received records from AT&T
Wireless (AT&T), the service provider for the Subject Cell Phone. According to those records
the Subject Cell Phone is an iPhone and is subscribed in the name of an individual believed to
be Eric Lin’s father.

22 However, the subscriber’s address listed on AT&T records matches the address

11
Case 2:19-mj-00386-MLP Document1 Filed 08/19/19 Page 14 of 15

appearing on Eric Lin’s driver’s license. Additionally, law enforcement located two records
in which Eric Lin called the FBI National Tactical Operations Center to file a complaint. Both
calls occurred on June 5, 2019 and were made from the Subject Cell Phone. In both calls the
caller identified himself as “Eric Lin,” and provided a date of birth that is the same date of
birth listed on the driver’s license for Eric Lin.

23. Additionally, to verify that Lin is the user of the Subject Cell Phone, on August
13, 2019, your affiant called the Subject Cell Phone number purportedly to follow up on the
June 5, 2019, complaint called in by Lin. Your affiant asked if the individual that answered
the phone was Eric Lin, and a male voice responded “yes.” During that conversation, the
individual provided the same date of birth belonging to Eric Lin. The individual stated that

he was currently in Los Angeles.

[This space intentionally left blank. ]

12
Case 2:19-mj-00386-MLP Document1 Filed 08/19/19 Page 15 of 15

CONCLUSION
24. Based on the above information, I respectfully submit that there is probable
cause to believe that Eric LIN, from on or about May 30, 2019 through on or about August
13, 2019, in Miami-Dade County, in the Southern District of Florida, and elsewhere
transmitted in interstate or foreign commerce communications containing threats to injure the
person of another, in violation of Title 18, United States Code, Section 875(c).
FURTHER AFFIANT SAYETH NAUGHT.

L200

Matthew Jones, Special Agent
Federal Bureau of Investigation

Sworn t d subscribed before me

ZL 2019 in Miami, Florida.
fifi

LAUREN FLEISCHER LOUIS
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF FLORIDA

 

Certified to be a true
correct copy of the Sharer file
Angela E. Noble, Clerk
U.S. District Court”
Southern District of Florida

By G de

 

Deputy Clerk
i

Date Gli 2o

 

 

13

 
